Citation Nr: 0411636	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  00-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hair loss as a 
manifestation of an undiagnosed illness.

2.  Entitlement to service connection for menstrual 
irregularity and its residuals as a manifestation of an 
undiagnosed illness.

3.  Entitlement to service connection for knee joint pain as 
a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The appellant served on active duty from January 1980 to 
November 1981, and from December 1990 to May 1991, including 
a period in the Southwest Theater of Operations from December 
1990 to April 1991.  This appeal comes before the Board of 
Veteran's Appeals (Board) on appeal from a rating decision of 
the Indianapolis, Indiana, Regional Office (RO), which denied 
the claims on appeal.

In August 2001, the appellant withdrew her appeals for 
service connection for a chronic neuropsychiatric disability, 
a chronic disability manifested by a skin condition, a 
chronic disability manifested by gastrointestinal symptoms, 
and a chronic disability manifested by headaches.

The appellant testified before the undersigned Veterans Law 
Judge in Indianapolis, Indiana, in August 2001.  A transcript 
of the hearing is of record.

In a March 2003 decision, the Board denied the appellant's 
claims.  She appealed this decision to the United States 
Court of Appeals for Veterans Claims (Veterans Claims Court).  
In September 2003, the Veterans Claims Court vacated the 
Board's decision and remanded the case for further 
consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

Based on the remand from the Veterans Claims Court, the Board 
finds that further due process is in order.  Specifically, 
evidence has been added to the claims file which has not been 
considered by the RO; however, the appellant did not waive RO 
review of this evidence.  See 38 C.F.R. § 20.1304(c) (2003); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
234 F.3d 682 (Fed. Cir. 2003) (the Board does not have 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO); see also Sutton v. Brown, 9 
Vet. App. 553 (1996).  No waiver has been obtained in this 
case.  The result is that the RO must review the evidence and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
appellant is advised that while the case is on remand status, 
she is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following developments:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claim.

2.  The RO should request the appellant 
to identify any private or VA medical 
evidence that would tend to support her 
claims.  The RO should obtain medical 
records concerning the veteran for all 
sources identified by the appellant.

3.  The RO should ascertain whether the 
appellant is still on active duty.  Any 
documentation related to this issue 
should be included in the claims file.

3.  If, and only if, she is NOT on active 
duty, make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following VA 
examinations:

A skin examination to assess the claim 
of hair loss due to an undiagnosed 
illness.  

Send the claims folder to the examiner 
for review.  Ask the examiner to 
elicit a history from the appellant 
and address the following questions:

?	Can the appellant's current 
complaints related to hair loss and 
skin problems be attributed to any 
known clinical diagnosis and, if so, 
what is the diagnosis?
?	Does the record establish that the 
appellant's current complaints 
regarding hair loss are as likely as 
not related to military service in 
the Persian Gulf?  In responding to 
this question, the examiner should 
indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history as provided by the 
appellant.
?	If it is determined that the 
appellant's complaints regarding 
hair loss/skin disorder are not 
related to service in the Persian 
Gulf, then the examiner should 
provide an opinion as to a general 
medical nexus, if any, between the 
current complaints and military 
service.
?	Thyroid testing and an iron level 
should be obtained, if deemed 
appropriate by the examiner.  If the 
testing is not found to be 
necessary, the examiner should 
provide an explanation. 
?	Finally, if the examiner concludes 
that the appellant's hair loss 
disorder is appropriately diagnosed 
as female pattern genetic alopecia 
(as suggested in the March 1998 VA 
skin diseases examination), the 
examiner should discuss the 
appellant's assertions that she is 
the only female in her family to 
experience the disorder.

A joints examination to assess the claim of knee 
joint pain due to an undiagnosed illness.  
Send the claims folder to the examiner for 
review.  Ask the examiner to elicit a history 
from the appellant and address the following 
questions:
?	Can the appellant's current 
complaints related to knee joint 
pain be attributed to any known 
clinical diagnosis and, if so, what 
is the diagnosis?
?	Does the record establish that the 
appellant's current complaints 
regarding knee joint pain are as 
likely as not related to military 
service in the Persian Gulf?  In 
responding to this question, the 
examiner should indicate the degree 
to which the opinion is based upon 
the objective findings of record as 
opposed to the history as provided 
by the appellant.
?	If it is determined that the 
appellant's complaints regarding 
knee joint pain are not related to 
service in the Persian Gulf, then 
the examiner should provide an 
opinion as to a general medical 
nexus, if any, between the current 
complaints and military service.
?	The examiner is asked to address the 
relationship, if any, between the 
appellant's current complaints and a 
dislocation of her knee cap in July 
1997.

A gynecological examination to assess the claim 
of menstrual irregularities due to an 
undiagnosed illness.  
Send the claims folder to the examiner for 
review.  Ask the examiner to elicit a history 
from the appellant and address the following 
questions:
?	Can the appellant's current complaints 
related to menstrual irregularities be 
attributed to any known clinical 
diagnosis and, if so, what is the 
diagnosis?
?	Does the record establish that the 
appellant's current complaints 
regarding menstrual irregularities are 
as likely as not related to military 
service in the Persian Gulf?  In 
responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the appellant.
?	If it is determined that the 
appellant's complaints regarding 
menstrual irregularities are not 
related to service in the Persian 
Gulf, then the examiner should provide 
an opinion as to a general medical 
nexus, if any, between the current 
complaints and military service.
?	The examiner is asked to address the 
apparent discrepancy between no 
findings or observations of any 
gynecological symptomatology in a 
March 1998 VA examination and the 
necessity for a hysterectomy in March 
2001.

4.  Thereafter, the RO should review the 
additional evidence submitted since the 
last RO adjudication, and readjudicate 
the appellant's claims.  If the claim 
remains denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of the evidence and 
applicable laws and regulations, as 
needed, and thereafter they should be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

